Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered December 8, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Insofar as the defendant challenges the credibility of the prosecution witnesses, we note that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). We discern no basis for disturbing the jury’s determination in this case.
Additionally, we find the defendant’s sentence to be neither unduly harsh nor excessive under the circumstances presented (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Sullivan, Lawrence and Rosenblatt, JJ., concur.